Citation Nr: 1123941	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-43 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected left lower extremity sciatic nerve involvement.

2.  Entitlement to a disability rating in excess of 20 percent for service connected right lower extremity sciatic nerve involvement.

3.  Entitlement to special monthly compensation for loss of use of the left leg.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2009 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the August 2009 rating decision, the RO granted service connection for left and right lower extremity sciatic nerve involvement and in the February 2010 rating decision, the RO denied entitlement to special monthly compensation for loss of use of the left leg.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left lower extremity sciatic nerve involvement is not manifested by moderately severe incomplete paralysis of the sciatic nerve. 

2.  The Veteran's service-connected right lower extremity sciatic nerve involvement is not manifested by moderately severe incomplete paralysis of the sciatic nerve.

3.  The Veteran does not have loss of use of his left leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knees with use of suitable prosthetic appliances.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for the Veteran's service-connected left lower extremity sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8520 (2010).

2.  The criteria for an evaluation in excess of 20 percent disabling for the Veteran's service-connected right lower extremity sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8520 (2010).

3.  The criteria for entitlement to special monthly compensation based on the loss of use of the left leg are not met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In the August 2009 rating decision on appeal, service connection was granted for right and left lower extremity sciatic nerve involvement secondary to his service-connected disability of the low back with traumatic degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran was assigned a separate rating of 20 percent for each lower extremity, effective October 10, 2008.    

The right and left lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  

Important for this case, a 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  

A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the Veteran complained of having radiating pain to the bilateral buttocks alternatively and pain and numbness in the lower legs.  See June 2010 VA examination.  The Veteran was afforded several VA examinations in connection with his claim.  During the October 2008 VA examination, the Veteran's lower extremity motor function was found to be normal, but his sensory function was abnormal and was described as neuralgia.  Spinal sensory deficit was noted at L5 and S1 and affected the lateral leg of both lower extremities.  Reflexes of the lower extremity were normal.  The examiner noted that the Veteran could not walk without aid.  

During the June 2009 VA examination, the Veteran reported having a history of peripheral neuropathy due to his diabetes.  Physical examination revealed left and right straight leg raise tests were positive and motor and sensory function were abnormal, which were described as neuralgia affecting the sciatic nerve.  Spinal sensory deficit was noted at L4 affecting the lateral thigh and spinal motor weakness was noted as L4 affecting the hip adduction and knee extension.  

Following a physical examination during the June 2010 VA examination, the examiner opined that the Veteran had decreased sensation in the lower extremity, however, it was difficult to assess without resort to mere speculation whether the decreased sensation was due to radiculopathy versus diabetic peripheral neuropathy.  In August 2010, the Veteran underwent nerve conduction velocity (NCV) and electromyograph (EMG) studies which showed severe sensori-motor polyneuropathy consistent with diabetic neuropathy; no electrodiagnostic evidence of right lower extremity radiculopathy, plexopathy, or entrapment neuropathy; and presence of paraspinal axonal changes that were most likely due to diabetic neuropathy.  The examiner opined that the NCV/EMG results indicated diabetic peripheral neuropathy without evidence of radiculopathy, plexopathy, or entrapment and that the Veteran had complaints of radiculopathy without objective electrodiagnostic evidence on NCV/EMG.  

The medical evidence of record does not show that the Veteran's service-connected left and right lower extremity sciatic nerve involvement is manifested by moderately severe incomplete paralysis of the sciatic nerve.  Although the Veteran complained of radiating pain and numbness of the lower extremities and the June 2009 and June 2010 physical examinations indicated involvement of the sciatic nerve, the August 2010 examination shows that the Veteran did not have any objective electrodiagnostic evidence of radiculopathy, plexopathy, or entrapment on NCV and EMG testing.  In fact, the NCV and EMG results demonstrate that the Veteran's symptoms are related to diabetic neuropathy.  The Veteran has been denied service connection for diabetes mellitus.  Therefore, as the evidence shows that the Veteran's left and right lower extremity sciatic nerve involvement does not even approximate the current 20 percent disability rating under Diagnostic Code 8520, a higher rating is not warranted.

Simply stated, without taking into consideration the Veteran's complaints, the current evaluation could not be justified, let alone a higher evaluation. 

For the reasons stated above, the preponderance of the evidence is against increased ratings for the Veteran's right and left lower extremities for any period during the course of the appeal.  The benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran reported during the VA examinations afforded to him that he was unemployed.  The Board notes that, in addition to the service-connected low back disability and right and left lower extremity disabilities, the Veteran also suffered from a bilateral knee disability and diabetes mellitus with peripheral neuropathy of the lower extremities, not related to service.  Nevertheless, Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left and right lower extremity sciatic nerve involvement.  The competent medical evidence of record shows that his right and left lower extremity condition is primarily manifested by complaints of radiating pain and numbness with no objective electrodiagnostic evidence of radiculopathy, plexopathy, or entrapment.  The applicable diagnostic code used to rate the Veteran's disability provide for ratings based on paralysis of the sciatic nerve.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

II.  Special monthly compensation

Special monthly compensation under 38 U.S.C.A. § 1114(l) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R.  § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

Considering the evidence in light of the foregoing criteria, the Board finds that there is no basis for an award of special monthly compensation based on the Veteran's service-connected disability of the left lower extremity.  During the June 2010 VA examination, the examiner specifically commented on whether the Veteran lost use of his left leg due to lumbar spine and nerve impairment.  The examiner stated that it was difficult to assess how much of the decreased sensation was due to radiculopathy versus the Veteran's nonservice-connected diabetic peripheral neuropathy, but did make a finding that the Veteran's left leg was debilitated due to his knee condition, diabetes, and radiculopathy.  However, as shown above, the subsequent August 2010 VA examination revealed no objective electrodiagnostic evidence of radiculopathy, plexopathy, or entrapment by NCV and EMG testing.  Therefore, the Veteran's left leg debilitation could only be attributed to a left knee condition and diabetes, which are not service-connected disabilities.  

Furthermore, the June 2010 examiner found that the Veteran did not have complete loss of use of the left leg.  The Veteran's sensation was intact in the calf, there was no evidence of muscle wasting, and extensor hallucis longus was 5 out of 5.  In fact, the Veteran himself referred to loss of use only as his left leg giving out on him or suddenly "going dead."  At home, the Veteran was able to walk with the aid of a walker.  Therefore, the evidence shows that the Veteran's left leg debilitation is not shown to exhibit the severe level of disability noted by the pertinent regulations to be indicative of loss of use of the foot, such as unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  He is also not shown to have complete paralysis of the external popliteal nerve with characteristic symptoms of such paralysis.

Accordingly, as the pertinent evidence establishes that the Veteran does not have loss of use of the left leg due to a service-connected disability, special monthly compensation for such loss is not warranted.  The preponderance of the evidence is against this claim and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for SMC, the RO provided the appellant pre-adjudication notice by a letter dated in December 2009.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims for right and left lower extremities sciatic nerve involvement such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of October 10, 2008, the date of his claim, and a 20 percent rating was assigned for each lower extremity.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to a disability rating in excess of 20 percent for service connected left lower extremity sciatic nerve involvement is denied.

Entitlement to a disability rating in excess of 20 percent for service connected right lower extremity sciatic nerve involvement is denied.

Special monthly compensation for loss of use of the left leg is denied.


REMAND

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  

During the October 2008 VA examination, the Veteran reported that he was forced to retire from trucking due to his back and knees.  In June 2009, the Veteran was diagnosed as having low back strain, intervertebral disc syndrome of the lumbar spine involving the sciatic nerve, and reversed lordosis of the lumbar spine.  The examiner stated that these conditions severely affected the Veteran's activities.  During the June 2010 VA examination, the Veteran stated that he retired in 2004 due to a bilateral knee condition.  Although the record shows that the Veteran had retired from employment, it is not completely clear how the Veteran's service-connected disabilities affect his employability.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected left and right lower extremity sciatic nerve involvement on his ability to work.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the severity of disability caused by his service-connected left and right lower extremity sciatic nerve involvement to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

Complete rationale for any opinion should be provided.  

2.  Then, readjudicate the Veteran's claim on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


